            CLERK S OFFICE :
UNITED STATES DISTRK
    EASTERN DISTRICT OF Vi
   701 EAST BROAD STREET.SUITE 3000
     RICHMOND.VIRGINIA 23Z19-3S28
           OFFICIAL BUSINESS
                                                            ^      ..7
                                                                   I1
                                                                                         T   -
                                      ■c
                                      <u
                                      op      —
                                      "S      —;
                                      ^ CN K
                                      CO <0 So
                                      M X y
                                      S ffl    -
                                      O X     "
                                       . o «
                                      Q ^ S
          Case 3:17-cv-00601-MHL Document 164 Filed 10/04/19 Page 1 of 26 PageID# 2707
Case 3:17-cv-00601-MHL
     3:17-cv-00601-MHL Document 164 Filed 07/25/19
                       Document 152       10/04/19 Page
                                                   Page 21 of
                                                           of 26
                                                              24 PageID#
                                                                 PagelD# 2708
                                                                         2577



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division



ROBERT DAVID STEELE,et aL,

       Plaintiffs,

V.                                                          Civil Action No.3;17cv601

JASON GOODMAN,etaL,

       Defendants.



                                 MEMORANDUM OPINION

       This matter comes before the Court on non-party David George Sweigert's Second

Amended Motion to Intervene(the "Motion to Intervene").' (ECF No.93.)
       The matter is ripe for disposition. The Court dispenses with oral argument because the
materials before it adequately present the facts and legal contentions, and argument would not




      'On February 19,2019,Sweigert filed a Motion to Intervene. (ECF No. 73.) On March
18,2019,Sweigert filed a"Notice ofIntent to File an Amended Motion." (ECF No. 81.) On
March 29,2019,Sweigert filed an Amended Motion to Intervene. (ECF No. 88.) On April 11,
2019,Sweigert filed a Second Amended Motion to Intervene, which the Court considers
operative. (ECF No.93.)
Case 3:17-cv-00601-MHL
     3;17-cv-00601-MHL Document
                       Document 164
                                152 Filed
                                    Filed 10/04/19
                                          07/25/19 Page
                                                   Page 32 of
                                                           of 26
                                                              24 PageID#
                                                                 PagelD# 2709
                                                                         2578



 aid the decislonal process. The Court exercisesjurisdiction pursuant to 28 U.S.C. § 1332.^ For
 the reasons that follow, the Court will deny Sweigert's Second Amended Motion to Intervene.^

                            1. Procedural and Factual Background"*

        A.     Relevant Procedural Background

        On September 1,2017,Plaintiffs filed their original Complaint(the "Original

 Complaint") against Jason Goodman,Patricia A.Negron, and "Queen Tut,a woman believed to

 be known as Carla A. Howell." (Original Compl. 1, ECF No. 1.) Goodman, proceeding;7ro je,
 filed an Answer(the "Original Answer"),(ECF No. 14), and Negron, by counsel,filed a Motion




        ^"The district courts shall have originaljurisdiction ofall civil actions where the matter
in controversy exceeds the sum or value of$75,000, exclusive ofinterest and costs, and is
between... citizens of different States." 28 U.S.C.§ 1332(a)(1). PlaintiffSteele is a Virginia
citizen and Plaintiff Earth Intelligence Network("EIN" and,collectively with Steele,
"Plaintiffs") is a Virginia not-for-profit 501(c)(3)corporation. (Am. Compl.6,9,ECF No.39.)
Goodman is a New York citizen; Negron is a Massachusetts citizen; and Lutzke is a Colorado
citizen. (Jd. 10,12,16.) Sweigert's address ofrecord is a P.O. box in Arizona. The Court
cannot determine on the record before it whether Sweigert's intervention would destroy diversity
between the parties. Because the parties do not raise the issue, and because the Court will deny
the Motion to Intervene on other grounds, the Court declines to consider the issue further.

       'Sweigert has also filed two Motions Requesting Leave ofCourt to File Motion for
       3

Injunctive Relief,(ECF Nos. 102,124),to which no party has responded,and a Proposed
Request for Judicial Notice,(ECF No. 108),to which no party has responded. Because it will
deny the Motion to Intervene, the Court will deny these motions as moot.
       The following motions also pend; Goodman's Motion for a Protective Order and Motion
to Stay Discovery,(ECF No. 109),to which Plaintiffs have responded,(ECF No. 115);
Plaintiffs' Motion for Sanctions against Goodman,(ECF No. 121), to which Goodman
responded twice,(ECF Nos. 134, 139); Plaintiffs' Motion to Compel Discovery from Goodman,
(ECF No. 126),to which no party has responded; and,Plaintiffs' Motion for a Protective Order,
(ECF No. 127), which Negron did not oppose and to which Goodman and Lutzke did not
respond. The Court will address these motions by separate Memorandum Opinion and Order.
       ^ The Court assumes familiarity with its March 31,2019 Memorandum Opinion and
Order. (ECF Nos. 85,86.) It offers only a summary here.
Case 3:17-cv-00601-MHL Document 164 Filed 07/25/19
                       Document 152       10/04/19 Page 3
                                                        4 of
                                                          of 24
                                                             26 PageID# 2710
                                                                PagelD# 2579



to Dismiss(the "Original Motion to Dismiss"),(EOF No.21). Plaintififs opposed the Original

Motion to Dismiss,(EOF No.24),and Negron replied,(EOF No.29).

       On January 23,2018,Plaintiffs requested entry of default as to "Queen Tut a/k/a Susan

A. Lutzke." (EOF No.30.) Because the Original Complaint did not name"Susan A.Lutzke" as

a defendant,the Court denied Plaintiffs' request for entry of default. {See Mar. 9,2018 Order,

ECF No. 35.) On March 25,2018, Plaintiffs moved to amend their Original Complaint,(ECF

No.36), and on April 11,2018,the Court granted the motion,(ECF No. 38).

       The Amended Complaint names three defendants: Jason Goodman,Patricia A. Negron,

and "Susan A. Lutzke a/k/a/'Queen Tut'"(collectively,"Defendants"). (Am.Compl. 1, ECF

No. 39.) Plaintiffs stated eight counts against each defendant as follows:

       Count I:       Defamation per se(the defamation claim);

       Count II:      Insulting words,in violation of Virginia Code § 8.01-45'(the insulting
                      words claim);

       Count III:     Business conspiracy, in violation of Virginia Code § 18.2-499'and
                      Virginia Code § 18.2-500'(the statutory conspiracy claim);



     '  "All words shall be actionable which from their usual construction and common
acceptance are construed as insults and tend to violence and breach ofthe peace." Va.Code
Ann.§ 8.01-45.

    'This criminal and civil business conspiracy section provides,in relevant part:
      Any two or more persons who combine, associate, agree, mutually undertake or
      concert together for the purpose of... willfully and maliciously injuring another in
      [her or] his reputation, trade, business or profession by any means whatever ...
       shall be jointly and severally guilty of a Class 1 misdemeanor. Such punishment
       shall be in addition to any civil relief recoverable under § 18.2-500.

Va.Code Ann.§ 18.2-499(A).

    'This damages provision allows a plaintiffto recover treble damages, attorney fees, and
costs from defendants who violate Virginia Code § 18.2-499. Va.Code Ann.§ 18.2-500(A).
Case 3:17-cv-00601-MHL Document 164 Filed 07/25/19
                       Document 152       10/04/19 Page 4
                                                        5 of
                                                          of 26
                                                             24 PageID# 2711
                                                                PagelD# 2580



        Count IV:      Common law conspiracy;

        Count V:       Tortious interference;

        Count VI:      Intentional Infliction ofEmotional Distress;

        Count VII: Personal trespass by computer in violation ofVirginia Code § 18.2-152.7®
                   and computer harassment in violation of Virginia Code § 18.2-152.7:1'
                      (the computer claim);

        Count VIII: Unauthorized use ofname and picture in violation ofVirginia Code
                      § 8.01-40"(the unauthorized use claim); and.
       Count IX:       Permanent injunction.

Plaintiffs seek $6,000,000 in compensatory damages;$18,000,000 as "[t]hree-fold [d]amages in

accordance with § 18.2-500" ofthe Virginia Code;$350,000 in punitive damages; prejudgment

and postjudgment interest; and attorney's fees and costs. (Am.Compl.96.)

       In response to the Amended Complaint, Goodman filed his Motion to Dismiss. (ECF No.

45.) Negron filed a Motion to Dismiss. (ECF No.47.) Lutzke did not respond to the Amended




       ® "A person is guilty ofthe crime ofpersonal trespass by computer when [she or] he uses
a computer or computer network to cause physical injury to an individual." Va.CODE Ann.
§ 18.2-152.7(A).

    'This provision criminalizes using a computer to threaten illegal acts or make improper
sexual communications to a person with the intent to coerce, intimidate, or harass that person.
Va.CodeAnn.§ 18.2-152.7:1.

      "This unauthorized use section provides, in relevant part:
       Any person whose name, portrait, or picture is used without having first obtained
       the written consent ofsuch person... for advertising purposes or for the purposes
       of trade, such persons may maintain a suit in equity against the person, firm, or
       corporation so using such person's name,portrait, or picture to prevent and restrain
       the use thereof; and may also sue and recover damages for any injuries sustained
       by reason ofsuch use.

Va.Code Ann.§ 8.01-40(A).
Case 3:17-cv-00601-MHL Document 164 Filed 07/25/19
                       Document 152       10/04/19 Page 5
                                                        6 of 24
                                                             26 PageID# 2712
                                                                PagelD# 2581



Complaint and has not made an appearance ofany kind.'' On March 31,2019,the Court granted

in part and denied in part Negron's Motion to Dismiss. (ECF No.86.) The following claims

survive against Negron; Count I(defamation); Count III (business conspiracy); Count IV

(common law conspiracy); Count V (tortious interference); and,Count VI(intentional infliction

ofemotional distress).'^ (Mar. 31,2019 Mem. Op. 38.) The Court also denied Goodman's
Motion to Dismiss, meaning that all nine original claims survive against Goodman. {Id. 39.)

       B.      Sweigert's Filings in This Case

        Between May 22,2018 and June 13,2018, George D. Sweigert, a non-party proceeding

pro se,filed seven declarations.'^ (ECF Nos. 51,54,55, 56,58,59,60.) The Amended

Complaint makes no allegations about Sweigert,referencing him only once in a footnote that

identifies him as one ofseveral other people in a photo of Steele that allegedly defames Steele.




       '' Plaintiffs returned the Lutzke summons as executed. (ECF No.62.) Plaintiffs
requested entry of default as to Lutzke. (ECF No.65.) The Clerk entered default as to Lutzke.
(ECF No.66.)

          The Court dismissed the following counts as to Negron: Count II(the insulting words
claim); Count VII(the computer claim); Count VIII(the unauthorized use claim); and, Count IX
(permanent injunction).

          Various non-parties filed declarations and other documents in this case. (ECF Nos.79,
80, 82,83.) The Court struck these filings and stated it would not consider future filings by these
parties. {See Mar.31,2019 Mem.Op.) Accordingly,the Court will not consider Kevin
Marsden's submission to the Court, which the Clerk properly did not file. (ECF No.91.)
        As with the previous non-parties' filings, the Court will strike Sweigert's declarations
from the record,and will not consider future filings from Sweigert. See Kimberlin v. Nat'I
Bloggers Club,2014 WL 12680738,at *1,No.PWG-13-3059(D. Md.Feb. 21,2014)(striking a
filing when the party has not obtained court authority to do so);see also, e.g., Dietz v. Bouldin,
136 S. Ct. 1885, 1891 (2016)(concluding that the Supreme Court ofthe United States"has long
recognized that a district court possesses inherent powers that are 'governed not by rule or statute
but by the control necessarily vested in courts to manage their own affairs so as to achieve the
orderly and expeditious disposition ofcases.'"(quoting Link v. Wabash R.R., 370 U.S.626,630-
31 (1962))).
Case 3:17-cv-00601-MHL Document 164 Filed 07/25/19
                       Document 152       10/04/19 Page 6
                                                        7 of
                                                          of 24
                                                             26 PageID# 2713
                                                                PagelD# 2582



(Am. Compl.65 n.l4.) Sweigert also filed two Notices ofChange of Address,(ECF No.63,67),

and a Notice of Related Litigation,(ECF No.68).'^

        On February 19,2019,Sweigert filed a"Notice of Motion to Intervene,"(ECF No. 72),

and his first Motion to Intervene,(ECF No.73). Sweigert subsequently filed copies ofseveral

letters with the Clerk's Office." (ECF Nos. 75,77.) On March 18,2019,Sweigert filed a

"Notice ofIntent to File an Amended Motion." (ECF No.81.) On March 28,2019, Sweigert

filed a document titled "Preliminary Notification to the Government of Canada."" (ECF No.

84.) On March 29,2019,Sweigert filed an Amended Motion to Intervene. (ECF No. 88.) On

April 11,2019,Sweigert filed the Motion to Intervene now before the Court." (ECF Nos.



      "This two-page document states that"a complaint has been filed with the U.S. Federal
Trade Commission concerning activities ofthe defendant. A true and accurate copy is attached."
(Notice ofRelated Litig. 1, ECF No.68.) The filing lacks any attachments.

      "One letter claims that Goodman listed false information on one ofthe 83.1
"Ghostwriting" Certifications submitted to this Court. (ECF No. 75.) The other letter purports
to describe the "Misuse ofNSF Acquired Technologies to Facilitate the High-Speed Transfer of
SnuffFilms via the UIC Electronic Visualization Laboratory(EVL)." (ECF No.77.) The letters
have no bearing on the current analysis. The Court will strike these filings. See Kimberlin,2014
WL 12680738 at *1;Z)/e/z, 136 S. Ct. at 1891.

      "Sweigert fails to identify the relevance ofthis document to this litigation. The Court
will strike these filings. See Kimberlin,2014 WL 12680738 at *\\Dietz, 136 S. Ct. at 1891.

      "The multiple filings created the risk ofconfusion and potentially undue delays. The
Court issued various orders addressing them. (ECF Nos. 86,90,97.) The Court's April 18,
2019 Order established the Motion to Intervene, filed April 11,2019,as controlling. (ECF No.
97.) Plaintiffs, Goodman,and Negron responded in opposition to this April 11,2019 version.
(ECF Nos. 107,106,104.)
       More than two weeks after filing the Motion to Intervene and accompanying
memorandum in support, Sweigert filed a second memorandum in support ofthe Motion to
Intervene without leave ofthis Court. (ECF No. 103.) The Court considers only the
memorandum filed contemporaneously with the Motion. (ECF No.94.) See E.D. Va. Loc. Civ.
R. 7(F)(1)("No further briefs or written communications may be filed without first obtaining
leave of Court."). The Court will strike the second memorandum. (ECF No. 103.) Even were
the Court to consider the second memorandum,the Court's analysis would not change.
Case
Case 3:17-cv-00601-MHL
     3:17-cv-00601-MHL Document
                       Document 164
                                152 Filed
                                    Filed 10/04/19
                                          07/25/19 Page
                                                   Page 8
                                                        7of
                                                          of 26
                                                             24 PageID#
                                                                PagelD# 2714
                                                                        2583



93,94.) Plaintififs, Goodman,and Negron all oppose the Motion to Intervene. Sweigert has

replied to each response.'^ (ECFNos. 110, 111, 116.)

       C.      Summary of Allegations in the Amended Complaint

       This action arises out ofa series of allegedly defamatoiy statements that Defendants

made about Plaintiffs beginning on June 15,2017. (Am.Compl. 20.) The Court first provides

context about the relevant parties to the action, followed by a summary of Defendants* actions

and statements.

               1.     Plaintiffs: Steele and the Earth Intelligence Network


       Steele describes a long list of professional accomplishments, presenting himselfas a

former Central Intelligence Agency("CIA")operations officer, a former civil servant, and the

recipient of various advanced degrees. (Am.Compl.6.) Steele works to "redirect^ the craft of

intelligence away from spies and secrecy enabling war and waste towards open sources and

methods favorable to peace and prosperity." {Id. 8.) Plaintiffs assert, vwthout elaboration, that

"[f]or over twenty(20) years,[Steele] has dedicated himselfto teaching individuals and

organizations about the value of holistic analytics, true cost economics, and Open Source




           Sweigert has also filed other miscellaneous documents: a document supplementing his
prior motion for leave to seek injunctive relief,(ECF No. 119); a copy ofa letter to Goodman
which accuses Goodman of"consistently restat[ing] falsehoodfsj," among other things,(ECF
No. 120); a "supplemental motion" for leave to seek injunctive relief,(ECF No. 124); eight
letters addressed to the Court and Goodman further alleging "attempted fraud on the Court" by
Goodman,(ECF Nos. 129, 137,138,140, 142, 145,147,149, 150); and, a "Praecipe for the
Clerk" advising the Clerk ofCourt that Sweigert will file a Petition for Write of Mandamus with
the United States Court ofAppeals for the Fourth Circuit addressing the Court's delay in
addressing his filings,(ECF No. 148), and a"Corrected" Praecipe for the Clerk,(ECF No. 151).
         Because the Court will deny Sweigert's Motion to Intervene,the Court will deny his
motion as moot. (ECF No. 124.) The Court concludes that Sweigert's ftlings vnll not assist the
Court in resolving this matter,and will therefore strike the filings. See Kimberlin,2014 WL
12680738 at *1; D/e/z, 136 S. Ct. at 1891.
Case 3:17-cv-00601-MHL
     3:17-cv-00601-MHL Document
                       Document 164
                                152 Filed 10/04/19 Page
                                    Filed 07/25/19      9 of
                                                   Page 8 of 26
                                                             24 PageID#
                                                                PagelD# 2715
                                                                        2584



Everything Engineering." {Id. 7.) Steele'"was nominated for a Nobel Peace Prize" for this work.

{Id. 8.)

           In 2006, Steele founded Earth Intelligence Network("EIN"), a Virginia 501(c)(3) not-

for-profit corporation, and a plaintiffin this action. {Id. 9.) "The original purpose and long-term

focus ofEarth Intelligence Network is to teach citizens the urgency ofdemanding holistic

analytics, true cost economics, and Open Source Everything Engineering(OSEE)as the

foundation for enlightened self-govemance." {Id. 9.) In order to fulfill this purpose, EIN started

the #UNRIG(sometimes UNRIG)project,"an educational campaign to communicate to all

citizens the possibility ofan ethical, legal, non-violent restoration ofintegrity to the United

States Government." {Id.) In support ofthis mission. Plaintiffs "acquired and professionally

wrapped an RV,and began a national tour ofthe [cjountry in furtherance ofthe 'Summer of

Peace' campaign."" {Id. 87.)

       Public donations fund the #UNRIG campaign,and EIN "is fiilly transparent and

accoimtable to its donors." {Id. 9.) Plaintiffs aver they "account[]for every penny spent in a

budget that was posted online." {Id. 86(providing a weblink).) Using the donations, Plaintiffs

"actively promote[] the mission of#UNRIG and communicateQ with all donors." {Id.)




      "The"Summer ofPeace" campaign sought to "nurture a national conversation about
#UNRIG." (Am. Compl. 10.)
                                                 8
Case
Case3:17-cv-00601-MHL
     3:17-cv-00601-MHL Document
                       Document164
                                152 Filed
                                     Filed10/04/19
                                          07/25/19 Page
                                                   Page10  of24
                                                        9 of 26PagelD#
                                                                PageID#2585
                                                                       2716



               2.      Defendants; Goodman. Negron. and Lufzke

        According to Plaintiffs, Goodman operates "various social media properties" under the

 name"Crowdsource The Truth"or"CSTT."^® (Am.Compl. 11.) Plaintiffs quote Goodman,

 without attribution, describing CSTT as"an independent news organization dedicated to truth in

 media and integrity in government. Our process is driven by a unique, open source fact checking

'truth engine' that has been described as a combination ofinvestigativejoumalism,social

 media[,] and reality television." {Id.) Goodman creates and uploads videos through the various

CSTT media accounts, which have thousands offollowers.^' "Goodman solicits donations,

advertises products and derives revenue from" these videos. {Id.) Goodman often hosts guest

speakers in these videos, including Negron and Lutzke.

        Plaintiffs aver that Negron "co-produced numerous videos uploaded to the CSTT

YouTube channel." {Id. 12.) She "appeared and actively participated in virtually every video at
issue in this action, one ofwhich was even filmed at her home." {Id.) Negron allegedly has over
24,000 followers on Twitter, where she allegedly republished defamatory statements made by
Lutzke about Plaintiffs. {Id. at 13.)




        The Amended Complaint appears to identify links to CSTT's YouTube channel, a
Facebook page,a Twitter account,a Patreon account,and a Google Plus account. (Am.
Compl. 11.)

          The Amended Complaint states:

       As of September 1, 2017, 14,526 people subscribed to Goodman's YouTube
       channel, 1,925 people followed Goodman on Facebook, and Goodman had 8,886
       followers on Twitter. As of March 23, 2018, 53,447 people subscribed to
       Goodman's YouTube channel,4,189 people followed Goodman on Facebook,and
       Goodman had 21,700 followers on Twitter.

(Am.Compl. 11.)
Case
Case 3:17-cv-00601-MHL Document 164 Filed
                       Document 152       10/04/19 Page 10
                                    Filed 07/25/19      11 of
                                                           of 24
                                                              26 PageID# 2717
                                                                 PagelD# 2586



       According to Plaintiffs, Lutzke adopted the pseudonym "Queen Tut" as her online
persona, using an image ofan Egyptian bust to represent herself. {Id. 16.) Lutzke participated in

numerous CSTT videos speaking as Queen Tut. In the videos, Defendants refer to Lutzke as

Queen Tut and display a picture ofthe Egyptian bust to represent Lutzke. {Id)

                3.     Defendants* Alleged Actions Before September 1.2017

        Steele planned to appear in a CSTT live-stream broadcast on June 15,2017,in which

Goodman and Negron would interview Steele. (Am.Compl. 18.) The day before the scheduled

interview,on June 14,2017, Goodman and Negron posted a video that reported,seemingly

falsely, that a dirty bomb was present on a ship.^^ {Id 18-19.) As a result ofthis event, and the

ensuing FBI investigation, Steele "immediately canceled the planned interview" and informed

Goodman via email that he no longer wished to associate with Goodman. {Id. 19.) According to

Plaintiffs,"in retaliation and reprisal for [Steele's] decision to no longer have anything to do with

Goodman and CSTT,Goodman,Negron[,]and Lutzke began an unprecedented smear campaign

against Plaintiffs." {Id. 20.)

       Between June 15,2017 and September 1,2017,Goodman,Negron,and Lutzke allegedly

produced and published at least a dozen videos as part ofthis"smear campaign." (Am.Compl.

passim) In a June 20,2017 video, Goodman and Negron appear together in a London hotel

room,and Goodman accuses Steele ofstealing from the CSTT audience at least three times.

{Id 23.)




       ^ In the video, Goodman and Negron claimed a ship at the Port ofCharleston,South
Carolina,carried a "dirty bomb." (Am.Compl. 19.) Goodman and Negron encouraged viewers
to alert the United States Coast Guard about Ae threat, causing a shutdown ofthe terminal. {Id)
The Federal Bureau ofInvestigation investigated the "false report ofa dirty bomb aboard the"
vessel. {Id.)


                                                 10
Case 3:17-cv-00601-MHL Document 164 Filed 07/25/19
                       Document 152       10/04/19 Page 11
                                                        12 of
                                                           of 24
                                                              26 PageID# 2718
                                                                 PagelD# 2587



        On June 26,2017, Lutzke appeared in a CSTT video as Queen Tut,accusing Steele and

 his UNRIG campaign offraud. (Id. 24.) From then through September 1,2017, Goodman,

 Negron,and Lutzke posted dozens ofsimilar videos.^' Steele contends that Defendants' exact

statements vary over the course ofthe videos,sometimes focusing on personal insults against

 Steele^'' and sometimes making accusations against Steele and his organizations, including
Plaintiff EIN.^'

        In addition to these videos, the Amended Complaint describes several other online

platforms through which Defendants allegedly publish disparaging comments regarding

Plaintiffs, including Twitter and email. In essence. Plaintiffs claim that Defendants persistently

accuse them of perpetuating a scam and defrauding CSTT viewers who donated to EIN's




       ^ The Amended Complaint provides great detail, including links, screenshots, and direct
quotations excerpted from these videos. (Am.Compl.passim.) Steele alleges that Goodman
appears in all ofthe videos as the primary speaker. (Id.) Plaintiffs allege that Negron co-
produced most ofthe videos, also appearing in many ofthem,thereby contributing to the insults
against Steele and #UNRIG. (See id. 12.) Lutzke makes guest appearances in many videos,
insulting Steele directly. (Id passim.) Lutzke also allegedly published derogatory claims about
Steele on her Twitter account. (Id.)

          In one video, Goodman states that he "find[s] it really difficult to believe that he was
ever in the CIA because hejust seems so f—ing stupid." (Am.Compl.36(quoting an August 7,
2017 video).) Negron describes Steele as "predatory in nature." (Id. 40(quoting an August 13,
2017 video).) Goodman calls Steele a "fraudster," and states that "[Steele]'s lying." (Am.
Compl. 28,45,55 (quoting various videos).)

          Goodman claims "that the objective ofthe UNRIG campaign is to 'get money'for
[Steele]." (Am.Compl.41 (quoting an August 13,2017 video).) Lutzke calls EIN's #UNRIG
campaign "a total scam," stating that "Robert David Steele and UNRIG are trying to raise
money,as much money as they possibly can to fund their little scam." (Id. 40,46(quoting
multiple videos).) Negron calls Steele "a serious con man."(Id. 45(quoting an August 26,2017
video).) Negron further states: "this is a serious fraud. 1 mean that it is a fraud. No question."
(Id 46(quoting an August 26,2017 video).) Defendants refer to "the Electoral Reform Act"^'
and describe it as part ofPlaintiffs' scam. (See. e.g., id. 45(quoting an August 26,2017 video).)

                                                11
                       Document 152
Case 3:17-cv-00601-MHL Document 164 Filed 07/25/19
                                          10/04/19 Page 12 of 26
                                                        13 of 24 PageID#
                                                                 PagelD# 2719
                                                                         2588



#UNRIG campaign by stealing donors' money to personally enrich Steele or his allies rather than

using the funds for the #UNRIG mission.

               4.      Defendants* Alleged Actions After September 1.2017

        Plaintiffs allege that a shift occurred after the filing ofthis action. While Goodman and

Lutzke intensified their attacks against Plaintiffs, Negron ceased to participate in any subsequent

video productions or appearances(with one exception). (Jd. 48.) Although Plaintiffs concede

Negron ceased her improper activities regarding video production with Goodman,Plaintiffs

maintain that Negron and Lutzke continued to conspire to defame Plaintiffs through Twitter

publications. Negron limited her role to reposting some ofLutzke's statements. {Id. 13.)

       Plaintiffs allege that, between September 1,2017 and December 2017,^® Goodman and
Lutzke produced and published about ten videos containing defamatory statements about

Plaintiffs. Many ofthe videos reiterate the same kinds ofstatements made in previous videos.

Defendants apparently acknowledge and discuss the ongoing litigation in these videos.

Goodman describes himself as"happy" about the lawsuit because it will expose "charity fraud

and tax fraud," of which he claims to have"very solid evidence." {Id. 60,62(quoting September

30,2017 and October 7,2017 videos).)

       Plaintiffs contend that some ofthe videos incite violence against Steele. In one video

featuring Goodman and Lutzke,Lutzke directly addresses Steele: "you're a person who needs to
be put down." {Id. 57(quoting a September 23,2017 video).) According to Plaintiffs, Goodman

interjects to say "legally speaking," and Lutzke then says: "legally speaking[,] absolutely legally



         Around December 2017, according to Plaintiffs, Goodman and Lutzke had some kind
offalling out and did not produce any more videos together. (Am. Compl. 67,74-75,83.)
Plaintiffs allege that Goodman and Lutzke, acting individually, continued their defamatory
actions. {Id. 70-73,78.)
                                                12
Case 3:17-cv-00601-MHL Document
                       Document 164
                                152 Filed 07/25/19
                                          10/04/19 Page 14 of
                                                   Page 13 of 26
                                                              24 PageID#
                                                                 PagelD# 2720
                                                                         2589



speaking[,] that you need to be put in a place where you can no longer affect human beings."

{Id.(quoting a September 23,2017 video).) Goodman and Lutzke posted a different video

displaying an image ofan RV exploding. {Id. 59(displaying an apparent screenshot of a

September 30,2017 video).) The side ofthe flaming RV displays a picture ofSteele and

McKinney. Plaintiffs aver that Goodman and Lutzke "disclosed [Steele's] home address to their

viewers and subscribers, and used Google Maps to show a photo of[Steele]'s home." {Id)

       Since December 2017,Goodman,acting alone, has continued to make allegedly

defamatory statements against Plaintiffs.^^ Lutzke has also disseminated,through Twitter and

videos, negative commentary about Plaintiffs since December 2017.^' Negron has neither

produced nor appeared in any more videos since December 2017.^'

       D.         Sweieert's Allegations and Motion to Intervene

       As is evident from the summary above, none ofthe allegations in the Amended

Complaint pertain to non-party David George Sweigert. Sweigert alleges that in 2017,Goodman

began "an unrelenting social media smear campaign"^^ against Sweigert that includes calls to



         Plaintiffs claim that Goodman posted at least four videos between February 2018 and
April 13,2018,the date ofthe filing ofthe Amended Complaint. (Am. Compl. 70-73.)
Goodman repeats accusations similar to those in earlier videos. {Id. 73.)

          In one Twitter post, Lutzke apparently calls Steele "the greatest plagiarizer and liar on
the intemet." (Am.Compl.78.) And according to Plaintiffs, Lutzke "has now escalated the
falsehoods to and [sic] include accusations that[Steele] protects pedophiles, defends child
traffickers, wants JIHAD in the United States, has committed 'espionage' and 'treason', and [sic]
etc." {Id. 75.)

          Though not creating content. Plaintiffs aver that Negron continued to conspire with
Lutzke to defame Plaintiffs, and that Negron retweeted some of Lutzke's Twitter comments as
part ofthis conspiracy. (Am.Compl. 13.)

          Goodman undertook this putative campaign after Sweigert published a "technical
report" about the Charleston "dirty bomb hoax ...from the perspective of Critical Infrastructure

                                                13
                       Document 152
Case 3:17-cv-00601-MHL Document 164 Filed 07/25/19 Page 14
                                          10/04/19 Page    of 26
                                                        15 of 24 PageID#
                                                                 PagelD# 2721
                                                                         2590



violence against him. (Mot. Intervene,        1,16-19,EOF No.93.) Sweigert further argues that
this smear campaign has caused him severe emotional distress, prompting him to take preventive

measures "to deter would-be stalkers." (Jd. 1140.) Sweigert also moves the Court tojoin as a

defendant David Charles Hawkins,^' who Sweigert claims has"become inextricably intertwined"
in Goodman's"damaging civil torts." {Id. ^ 21.) Sweigert asserts the following claims against
Goodman and Hawkins:

       Count I:          Witness retaliation,in violation of42 U.S.C.§ 1985(2);^^

       Count 11:         Conspiracy to commit witness retaliation, in violation of42 U.S.C.
                         § 1985(2);

       Count III:        Civil contempt;

       Count IV:         Defamation per se;

       Count V:          Business conspiracy, in violation of Virginia Code § 18.2-499 and
                         Virginia Code § 18.2-500;




Protection(CIP),the career field practiced by [Sweigert]." (Mot.Intervene 4-5,ECF No.93.)
Sweigert committed to sending "dozens ofcopies ofthese technical reports to committees of
Congress and law enforcement agencies." (Id. ^5.)

         The Amended Complaint lacks any reference to Hawkins, whom Sweigert describes as
"a newly identified co-conspirator" of Goodman's. (Mot. Intervene T[ 15.)
       32
            This civil rights conspiracy provision states,in relevant part:
      If two or more persons in any State or Territory conspire to deter, by force,
      intimidation, or tlueat, any party or witness in any court ofthe United States from
      attending such court, or from testifying to any matter pending therein,freely,fully,
      and truthfully, or to injure such party or witness in [her or] his person or property
      on account of[her or] his having so attended or testified... the party so injured or
      deprived may have an action for the recovery of damages, occasioned by such
      injury or deprivation, against any one or more ofthe conspirators.

42U.S.C.§ 1985(2)-(3).

                                                  14
Case
Case 3:17-cv-00601-MHL
     3:17-cv-00601-MHL Document
                       Document 164
                                152 Filed
                                    Filed 10/04/19
                                          07/25/19 Page
                                                   Page 16
                                                        15 of
                                                           of 26
                                                              24 PageID#
                                                                 Page!D# 2722
                                                                         2591



       Count VI:      Intentional infliction ofemotional distress; and,

       Count VII:     Unauthorized use ofname and picture.

{Id.   52-144.) For reliefon each count,Sweigert seeks a permanent injunction^^ and treble
damages of$3 million. {Id. UT[ 147,150.)

       In his Motion to Intervene, Sweigert asserts that Goodman's defamation and retaliation

against him entitles him to join this action as a plaintiff. Neither document is a model of

clarity.^'' Sweigert admits that on June 14,2018, he filed a separate lawsuit against Goodman on

"these and related claims."^' (Mot.Intervene     7-8.) Neither the Motion nor supporting

memorandum mentions Defendants Negron or Lutzke, and the discussion centers on the actions

ofonly Goodman and Hawkins,a non-party.




         The requested injunction would "direct social media platform providers to remove the
accounts ofthe co-conspirators," including the offending posts and videos described in
Sweigert's filings. (Mot.Intervene tH 147-48.)

       ^ For example, his memorandum discusses the issue of Article III standing at length
before moving to the merits of Sweigert's claims. (See Mem.Supp. 11-31,ECF No. 94.)
Under Article III ofthe U.S. Constitution, one may sue another in federal court only ifthere
exists between them a"case or controversy" consisting of(1)"an injury in fact,(2)that is fairly
traceable to the challenged conduct ofthe defendant,and(3)that is likely to be redressed by a
favorable judicial decision." Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547(2016)(quoting ZuyVm
V. Defs. of Wildlife, 504 U.S.555,560-61 (1992)). No party seeks dismiss^ ofSweigert based
on standing.

         Sweigert filed suit in the District ofSouth Carolina, which transferred the action to the
Southern District ofNew York. In his South Carolina action, Sweigert alleges RICO and other
criminal violations arising from the Charleston incident. {See Compl.,ECF No. 1,Sweigert v.
Goodman,No.2:18-cv-1633 (D.S.C.); 1:18-cv-08653(S.D.N.Y.)) In November 2018,that court
ordered that Sweigert show cause"why his amended complaint should not be dismissed,"
staying proceedings generally. (Order to Show Cause,Sweigert v. Goodman,No. 1:18-cv-
08653,ECF No.65(S.D.N.Y. Nov. 16,2018)). Sweigert responded to the court's order. The
case pends as ofthe date ofthis Memorandum Opinion.

                                                15
Case 3:17-cv-00601-MHL Document
                       Document 164
                                152 Filed 07/25/19
                                          10/04/19 Page 17 of
                                                   Page 16 of 26
                                                              24 PageID#
                                                                 PagelD# 2723
                                                                         2592




                                          II. Analysis


       Non-party Sweigert moves to intervene as a plaintiff under Federal Rule ofProcedure 24.

Rule 24 provides two mechanisms ofintervention: Rule 24(a), intervention by right, in which

the court must add the movant as a party in certain circumstances; and. Rule 24(b), intervention

by permission,in which the court exercises discretion to allow or bar intervention on the basis of

a"common question oflaw or fact."^® Fed. R. Civ. P.24.

       In his Motion to Intervene, Sweigert bases his argument on intervention as ofright under

Rule 24(a). However,conscious of its duty to construe pro se pleadings liberally,^' the Court
liberally construes Sweigert's request as also seeking permissive intervention. Under either

standard,Sweigert's argument fails to meet the burden required ofintervenors. The Court will

deny the Motion to Intervene.




          Under either mechanism ofintervention, as a threshold matter,the Court must
determine whether the movant timely filed her or his motion to intervene. See Fed. R. Civ. P.
24(a)(1), 24(b)(1). The trial court has soimd discretion in deciding timeliness under Rule 24.
See All V. EPA,758 F.3d 588,591 (4th Cir. 2014). When evaluating timeliness,the Court must
consider three factors: "first, how far the underlying suit has progressed; second,the prejudice
any resulting delay might cause the other parties; and third, why the movant was tardy in filing
its motion." Alt, 758 F.3d at 59\;see also Hill Phoenix, Inc. v. Systematic Refrigeration,Inc.
117 P. Supp. 2d 508,514(E.D.Va. 2000). The most important factor in ascertaining whether a
movant timely filed his or her motion to intervene is "whether the delay has prejudiced other
parties." Spring Constr. Co. v. Harris,614 F.2d 374,377(4th Cir. 1980);see also Hill Phoenix,
Inc., 117 F. Supp. 2d at 514.

         District courts have a duty to construe pro se pleadings liberally. Bracey v. Buchanan,
55 F. Supp. 2d 416,421 (E.D. Va. 1999). A pro se plaintiff must nevertheless allege facts
sufficient to state a cause ofaction. Id. (citation omitted). The Court cannot act as a pro se
litigant's "advocate and develop,suasponte,statutory and constitutional claims that the [litigant]
failed to clearly raise on the face of[the] complaint." Newkirk v. Cir. Ct. ofHampton,No.
3:14cv372,2014 WL 4072212,at *1 (E.D. Va, Aug. 14,2014).
                                               16
Case
Case 3:17-cv-00601-MHL
     3:17-cv-00601-MHL Document
                       Document164
                                152 Filed
                                    Filed 10/04/19
                                          07/25/19 Page
                                                   Page 18
                                                        17 of
                                                           of 26
                                                              24 PageID#
                                                                 PagelD# 2724
                                                                         2593




        A,     Sweieert May Not Intervene as of Right

        Sweigeit's Motion to Intervene as ofright under Rule 24(a)(2)falters because his claims

of defamatory and conspiratorial harm establish only that he may have similar claims to Steele's,

not that he has an interest in Steele's claims. See Fed. R. Civ. P.24(a)(2)(stating that the

movant must"claim[]an interest relating to... the subject ofthe action, and [she or he must be]

so situated that disposing ofthe action may as a practical matter impair or impede the movant*s

ability to protect[her or his] interest.") Sweigert lacks the right to intervene here.

               1.      Legal Standard; Intervention as of Right

       In order to demonstrate a right to intervene in an action,the movant must show: 1)a

"significantly protectable interest" in the subject matter ofthe action; 2)that the protection of

this interest would be impaired without the movant's intervention; and,3)that the movant's

interest is not adequately represented by the existing parties. Teague v. Bakker,931 F.2d 259,

260-61 (4th Cir. 1991)(quoting Virginia v. Westinghouse Elec. Corp.,542 F.2d 214,216(4th

Cir. 1976)). An interest qualifies as "significantly protectable" when "the intervenor stands 'to

gain or lose by the direct legal operation ofthe district court'sjudgment' on the plaintiffs

complaint." Cooper Techs., Co. v. Dudas,247 F.R.D.510,515(E.D. Va. 2007)(quoting

Teague,931 F.2d at 261)(internal quotation marks omitted). Though the movant's burden for

proving inadequate representation "should be treated as minimal," Teague,931 F.2d at 262

(quotation omitted), when the movant"has the same ultimate objective as a party to the suit, a

presumption arises that its interests are adequately represented, against which the petitioner must

demonstrate adversity ofinterest, collusion,or nonfeasance," Westinghouse,542 F.2d at 216.

Indeed,"representation is considered adequate even though the applicant might have a slightly




                                                 17
Case 3:17-cv-00601-MHL Document
                       Document 152
                                164 Filed 07/25/19
                                          10/04/19 Page 19
                                                        18 of
                                                           of 26
                                                              24 PageID#
                                                                 PagelD# 2594
                                                                         2725



different motive for litigating the issues." Dairy Maid Dairy, Inc. v. United States, 147 F.R.D.

 109,112(E.D. Va. 1993)(citing 3B Moore's Federal Practice f 24.07[4]).

               2.      Sweigert May Not Intervene as of Right Because He Fails to
                       Demonstrate an Interest in the Subject of the Instant Lawsuit

        Somewhat suiprisingly, no party addresses whether Sweigert's Motion to Intervene is or

is not timely.^^ See Spring Constr. Co.,614 F.2d at 377. Because Sweigert fails to satisfy the
first element ofthe intervention as ofright analysis—^a "significantly protectable interest"—

Sweigert cannot intervene as ofright. See Cooper,247 F.R.D. at 514-15. Even reading the

Motion to Intervene liberally, as the Court must, Sweigert alleges no direct connection between

Defendants* conduct concerning Plaintiffs and Goodman's conduct concerning Sweigert. The




          Had any party raised the issue, the Court would have evaluated it carefully. The Court
considers three factors: "first, how far the underlying suit has progressed; second, Ae prejudice
any resulting delay might cause Ae other parties; and third, why Ae movant was tardy m filing
its motion." Alt,758 F.3d at 591. The fnst factor weighs against Sweigert because Ae suit has
progressed to discovery. Plaintiffs filed Aeir Original Complaint nearly two years ago. Sweigert
first filed as a non-party over a year ago. (ECF No.51.) Seventeen monAs after Ae filing of
this action, and nine monAs after his first filmg in Ae case, Sweigert moved to intervene. (ECF
No. 73.) During Aat time, Ais Court ruled on five motions, including two motions to dismiss.
(ECF No.86.) Counsel for Negron and Steele have conducted at least one discovery planning
conference wiAout Sweigert. (ECF No. 112.) Even considering Sweigert's pro se status, Ae
first factor weighs against intervention.
         The second timeliness factor evaluates prejudice to Ae existing parties. See Spring
Constr. Co.,614 F.2d at 377. This factor also weighs against intervention because,
notwiAstanding their failure to raise timeliness,the existing parties likely would suffer prejudice
in Ae delay resulting from Sweigert's intervention. Given Ae extent of pretrial briefing
completed,this case is ready for discovery and trial. Sweigert's intervention would add new
parties, new factual allegations, and new legal claims, Aereby ensuring significant delay. The
second factor weighs against Sweigert.
        The third timeliness factor, the rationale behind the movant's tardiness in filmg its motion
to intervene, does not weigh in favor ofor against timeliness. See Alt, 758 F.3d at 591.
AlAough Sweigert does notjustify Ae extended delay in bringing Ae Motion to Intervene,
Sweigert has no benefit ofcounsel and no party challenges timeliness.
        None ofthe three timeliness factors weighs clearly in favor ofintervention. But because
Ae Court will deny the Motion to Intervene on oAer grounds, Ae Court assumes, wiAout
deciding, Aat Ae Motion to Intervene is timely.
                                                18
     3:17-cv-00601-MHL Document
Case 3:17-cv-00601-MHL Document 164
                                152 Filed 07/25/19 Page 20
                                          10/04/19 Page 19 of
                                                           of 26
                                                              24 PageID#
                                                                 PagelD# 2726
                                                                         2595



 Court accordingly finds that Sweigert lacks a "significantly protectable" interest in this litigation

sufficient to merit intervention.

        Sweigert makes no reference to the specific, numerous allegations contained in the
Amended Complaint. The references to Steele in Sweigert's briefings come only in passing and
do not seek to establish a connection between the harm Plaintiffs allege and the harm Sweigert
alleges. {See Mem.Supp. Mot.Intervene          2,14,47.) To the extent that Sweigert's claims

seem "identical" to Steele's, the claims relate to two distinct sets ofconduct or statements; those

directed at Plaintiffs and those directed at Sweigert. For example,Sweigert seeks to bring a
business conspiracy claim against Goodman pursuant to Virginia Code § 18.2-499 and -500,

which the Amended Complaint also asserts. But the allegations that support Count III in the
Amended Complaint pertain only to PlaintiflFs:

       Goodman, Negron and Lutzke.,. acted in concert... for the express purpose of
       injuring the Earth Intelligence Network and #UNRIG in its business and reputation
       through the publication and republication of false and defamatory statements...
       [Defendants] orchestrated a scheme the unlawful purpose of which was to defame
        Robert and kUNRIG and destroy their reputations and business.
(Am. Compl.90)(emphases added). Sweigert alleges that Goodman and non-party Hawkins
injured his business as a "Critical Infrastructure Protection" professional,(Mot.Intervenef 4),
by means ofa similar smear campaign executed through a different set of YouTube videos,{id.

nil 4). Sweigert fails to refer to the existing allegations in the Amended Complaint or to
explain how his allegations pertaining to business conspiracy satisfy Rule 24(a).

        Although Sweigert mentions some factual similarities by describing an alleged smear
campaign by Goodman analogous to the alleged defamation campaign undertaken by Defendants
against Plaintiffs, the distinctions outnumber the similarities. Here,Plaintiffs seek recovery from
three Defendants: Goodman,Negron, and Lutzke. Sweigert, on the other hand,seeks to recover


                                                 19
Case 3:17-cv-00601-MHL
Case 3:17-cv-00601-MHL Document
                       Document 164
                                152 Filed
                                    Filed 10/04/19
                                          07/25/19 Page
                                                   Page 21
                                                        20 of
                                                           of 26
                                                              24 PageID#
                                                                 PagelD# 2727
                                                                         2596



from Goodman and Hawkins,a non-party whom Sweigert seeks to join as a defendant. Sweigert
fails to mention any relevant conduct by either Negron or Lutzke in his briefings. These

differences underscore the disparate qualities ofPlaintiffs' and Sweigert's claims.
        Considering the "significantly protectable" quality an intervenor's interest must have

under the Westinghouse-Teague standard, Sweigert does not stand to gain or lose anything by the
"direct legal operation" ofthe Court's decision in this case because nothing stands to preclude
him from asserting any claim he may have against Goodman in a separate suit.'' See Teague^
931 F.2d at 261. The underlying controversy between the existing parties pertains to them only.
Even read liberally, Sweigert has shown no connection between his purported claims and

Plaintiffs', meaning Sweigert fails to establish the first element ofintervention as ofright.'"
Falling short on the first prong, Sweigert proves no right to intervene in this action. The Court

will deny the Motion to Intervene under Rule 24(a)(2).

        B.      Sweigert Mav Not Intervene Permissivelv

        Intervenors may seek to intervene in a case by permission when they "ha[ve]a claim or

defense that shares with the main action a common question oflaw or fact." Fed. R. Civ. P.


      "Sweigert raises res judicata as a potential impairment of his interest should Goodman
prevail in this litigation. (Sweigert's Reply to Negron's Resp. Mot. Intervene Ufl 53-54,ECF
No. 111.) This argument misconstrues resjudicata. Even if Goodman prevailed in this suit, he
could not necessarily use such an outcome as a shield from claims against by Sweigert in a
different suit. See Blonder-Tongue Labs., Inc. v. Univ. ofIII. Found.^ 402 U.S. 313,329(1971);
Va.Hosp. Ass'ny. Baliles,830 F.2d 1308, 1311-12(4th Cir. 1987). Even ifthe Court denies
Plaintiffs the reliefthey seek, nothing would preclude Sweigert from seeking to assert legally
similar claims under different facts.

          Considering the second and third elements would highlight this fatal flaw. As to the
second element, this action must impair Sweigert's ability to protect his interest,see Teague,931
F.2d at 262,but Sweigert and Plaintiffs do not share the same claims. Evaluating the third
element would lead to the same inevitable conclusion: the Court cannot determine whether
Plaintiffs can adequately represent Sweigert's interests because Sweigert's interests, whatever
they may be, are not at issue in this case.

                                                20
Case 3:17-cv-00601-MHL
Case 3:17-cv-00601-MHL Document
                       Document 164
                                152 Filed
                                    Filed 10/04/19
                                          07/25/19 Page
                                                   Page 22
                                                        21 of
                                                           of 26
                                                              24 PageID#
                                                                 PagelD# 2728
                                                                         2597



24(b)(1)(B). The Court has "substantial discretion" to allow or deny intervention ofsuch claims

provided they do not unduly prejudice the existing parties. Smith v. Pennington,352 F.Sd 884,
892(4th Cir. 2003). Because allowing Sweigert to intervene would cause such prejudice,the

Court will deny intervention by permission.

                  1.     Legal Standard; Permissive Intervention

           District courts enjoy wide discretion to grant or deny permissive intervention. See Wright
V. KrispyKreme Doughnuts, Inc., 231 F.R.D.475,479(M.D.N.C. 2005). The United States

Court ofAppeals for the Fourth Circuit favors "liberal intervention... to dispose ofas much ofa

controversy" as possible, Feller v. Brock,802 F.2d 722,729(4th Cir. 1986), but stops short of

allowing the existing parties to suffer prejudice or delay on the intervenor's account. See Alt,

758 F.3dat591.

       Permissive intervention requires a court to apply a three-part test requiring the movant to

show "1)that[her or his] motion is timely;2)that[her or his] claims or defenses have a question
oflaw or fact in common with the main action;'^ and 3)that intervention will not result in

undue delay or prejudice to the existing parties." RLIIns. v. Nexus Servs., No.5:18-cv-00066,

2018 WL 5621982, at »5 (citing Wright,231 F.R.D. at 479). The Fourth Circuit has instructed

courts to weigh the third element, undue prejudice, most heavily. Spring Constr.,614 F.2d at

377.




         The second element, requiring a common question oflaw or fact, evinces a
lower standard than the corresponding element of mandatory intervention. 7C Charles A.
Wright & Arthur R. Miller,Federal Practice & Procedure § 1911 (3d ed.). A treatise
reports:

       Close scrutiny of the kind of interest the intervenor is thought to have seems
       especially inappropriate under Rule 24[b]since it makes no mention ofinterest


                                                  21
Case 3:17-cv-00601-MHL
Case 3;17-cv-00601-MHL Document
                       Document164
                                152 Filed
                                    Filed 10/04/19
                                          07/25/19 Page
                                                   Page 23
                                                        22 of
                                                           of 26
                                                              24 PageID#
                                                                 PagelD# 2729
                                                                         2598



               2.        Sweigert May Not Intervene Because Intervention
                         Would Undulv Burden the Existing Parties
        The Court finds that Sweigert falters on each ofthe three elements of permissive
intervention, even reading his Motion to Intervene liberally. As to the first element ofthe

analysis, timeliness, the parties chose not to raise the issue despite its seeming relevance to the

case at bar. See supra

        As to the second element, a common question oflaw or fact, Sweigert's arguments do not

persuade the Court that the actions or claims sufficiently overlap. See supra Section 11.A.2.'*^

Factually,the parties are not common between the two sets ofclaims. Plaintiffs sued Goodman,

Negron,and Lutzke,(Am. Compl./jajjim.), while Sweigert seeks to adjudicate claims against
only Goodman and non-party Hawkins,(Mot.Intervene passim.). Sweigert implicitly concedes
that he has no business with Negron and Lutzke when he omits them from his pleadings,and
Plaintiffs bring no claim against Hawkins.

       The two sets ofclaims also lack a common factual foundation. For example,in order to
adjudicate an unlawful combination for the purpose of"willfully and maliciously injuring
[Sweigert]in his reputation, trade, business or profession," this Court would have to both add

Hawkins as a defendant and review allegations premised on a new set of videos and online

postings—wholly irrelevant to the existing Plaintiffs—into evidence. See Va.Code Ann.
§ 18.2-499. The defamation per se claims that Plaintiffs and Sweigert assert highlight Sweigert's


       The concept ofa common question oflaw or fact... has not been a difficult concept
       to apply in other contexts and it should not be here.

7C Fed. Prac. & Proc.§ 1911 (3d ed.).

          Sweigert fails to connect his own allegations with those in the Amended Complaint,
except to the general extent that he accuses Goodman ofsimilar actions against Sweigert to those
alleged in the Amended Complaint against Plaintiffs Steele and EIN.
                                                22
Case 3:17-cv-00601-MHL
Case 3:17-cv-00601-MHL Document
                       Document164
                                152 Filed
                                    Filed 10/04/19
                                          07/25/19 Page
                                                   Page 24
                                                        23of
                                                           of 26
                                                              24PageID#
                                                                 PagelD#2730
                                                                        2599



failure to satisfy a common question offact. Even though both Sweigert and Plaintiffs assert

defamation         against Goodman, no factual overlap would exist because the Court would

have to consider statements that are allegedly defamatory against Plaintiffs separately from

statements that are allegedly defamatory against Sweigert. As explained throughout this

Memorandum Opinion,the alleged factual similarities between the type and manner of harm

suffered by parties do not vest Sweigert either with a right or reason to join this case.

        Legally, the Amended Complaint and Sweigert's Motion to Intervene lack a common

foundation. Sweigert's Motion to Intervene raises entirely new questions oflaw,such as the

witness retaliation claims under § 1985 in Counts I and II, and civil contempt in Coimt III.

Because the factual allegations underlying the additional claims differ from the allegations
already before the Court,the new legal causes ofaction would add complexity without

conserving judicial or party resources. And even when Sweigert asserts the same causes of

actions,the facts tmderlying them differ. This would result in hearing two parallel trials in one

proceeding. It is crystal clear that Sweigert's claims raise different questions of both law and

fact from those alleged in the Amended Complaint.

       Even were the Court to assume that Sweigert's Motion to Intervene satisfied the first and

second elements ofpermissive intervention, it patently fails to overcome the third element,the

resulting delay or prejudice to the existing parties. All existing parties—^Plaintiffs and

Defendants alike'*^—oppose intervention. Sweigert has filed more than fifty documents with the
Court in this litigation to date, including multiple declarations and motions for injunctive relief.




          Lutzke alone, against whom the Clerk has entered default, has not responded to oppose
intervention or for any other purpose.
                                                 23
Case 3:17-cv-00601-MHL
Case 3:17-cv-00601-MHL Document
                       Document164
                                152 Filed
                                    Filed 10/04/19
                                          07/25/19 Page
                                                   Page 25
                                                        24of
                                                           of 26
                                                              24 PageID#
                                                                 Page!D# 2731
                                                                         2600


Many of these prolix filings appear frivolous, even construing them liberally. Going forward,
existing parties would suffer both delay and prejudice ifthe Court allowed Sweigert to intervene.
       The Fourth Circuit has expressed sensitivity to a "deluge[ of] additional briefs and

pleadings' that would add "no new viewpoints and little if any illumination to the original...
disputes." Westinghonse, 542 F.2d at 217. If the Court were to allow any party claiming
defamation by these Defendants to intervene against them in this case, the "resultant complexity
of the litigation, combined with increases in cost and judicial time, would hinder resolution of

the present conflict." Id. Sweigert's intervention would result in undue delay and prejudice.
Even liberally construing the Motion as seeking permissive intervention, the Court will deny the
Motion to Intervene under Rule 24(b){l)(B).

                                        III. Conclusion

       For the foregoing reasons, the Court will deny Sweigert's Motion to Intervene. (EOF
No. 93.) The Court will also deny Sweigert's other motions as moot. (ECFNos. 102,108, 124.)
1 he Court will strike Sweigerts' miscellaneous filings from the record. (EOF Nos. 51, 54, 55,

56,58,59,60,75,77,84, 103, 120, 137, 138, 140, 142, 145, 147, 149, 150.) The Court
addresses all other pending tnotions by separate Memorandum Order and Opinion. (ECF Nos.
109, 121, 126, 127.)

       An appropriate Order shall issue.


                                                                  M.(W}i^}i64rauck
                                                             United States District Judge

Richmond, Virginia




                                               24
 Case3:17-cv-00601-MHL
Case  3:17-cv-00601-MHL Document
                         Document164
                                  153 Filed
                                       Filed10/04/19
                                             07/25/19 Page
                                                       Page261 of
                                                               of 1
                                                                  26PagelD#
                                                                     PageID#2601
                                                                             2732



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

ROBERT DAVID STEELE,et aL,

        Plaintiffs,

V.
                                                            Civil Action No. 3:17cv601

JASON GOODMAN,et a!..

       Defendants.


                                            ORDER

       For the reasons stated in the accompanying Memorandum Opinion, the Court DENIES

Sweigert's Motion to Intervene,(ECF No. 93), and will not consider future filings by Sweigert.
The Court DENIES AS MOOTSweigert's other motions. (ECFNos. 102, 108, 124.) The Court
STRIKES Sweigerts' miscellaneous filings from the record. (ECF Nos. 51,54,55,56, 58,59,
60, 75, 77, 84, 103, 120, 137, 138, 140, 142, 145, 147, 149, 150.) The Court will address all
other pending motions by separate Memorandum Opinion and Order. (ECF Nos. 109, 121,
126, 127.)

       Let the Clerk send a copy of this Memorandum Opinion and Order to all counsel of

record and to Sweigert, Goodman, and Lutzke at their respective addresses ofrecord.

       It is SO ORDERED.



                                                                  M.

^.■.lltb/19
Richmond, Virginia
                                                             United S/at   ' District Judge
